DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omoto et al. (US Pub. No. 2004/0207313 A1).
As to claim 1, Omoto et al. teaches a light source for facilitating plant growth, the LED light source having spectral characteristics including at least a first spectral peak in a wavelength range between 600 and 700nm (roughly 645 nm in Fig. 15), the first spectral peak exhibiting a spectral width of at least 50nm (roughly 70 nm fwhm), and a second spectral peak in a wavelength range between 440 and 500nm (roughly 460 nm in Fig. 15), the second spectral peak exhibiting a spectral width of 50nm or less (roughly 25 nm fwhm), wherein intensity of light emission between a 500 and 600 nm range of the spectral characteristics is at least partially lower than at least one of: intensity of a highest peak value of the first spectral peak and intensity of a highest peak value of the second spectral peak (third peak at roughly 540 nm less intense than the highest peak value of the second spectral peak in Fig. 15).  
As to claim 2, Omoto teaches the LED light source comprises a semiconductor LED chip configured to produce the second spectral peak (Blue peak from blue LED in ¶ [0067]), and at least one phosphor disposed in proximity to the semiconductor LED chip to produce the first spectral peak by down-converting a part of a radiation power of the semiconductor LED chip (¶ [0069]).  
As to claims 3 and 4, Omoto teaches the first spectral peak exhibits a bandwidth of at least 50nm at a half height of the highest peak value of the first spectral peak (roughly 70 nm fwhm), and the second spectral peak exhibits a bandwidth of 50nm or less at a half height of the highest peak value of the second spectral peak (roughly 25 nm fwhm).  
As to claims 5 and 6, Omoto teaches the at least one phosphor mixed into a material forming an encapsulant deposited in direct proximity to the semiconductor LED chip (Fig. 3, #18, ¶ [0067]).  
As to claim 7, Omoto teaches a horticultural lighting fixture, comprising: an LED (Light Emitting Diode) light source for facilitating plant growth, the LED light source having spectral characteristics including at least a first spectral peak in a wavelength range between 600 and 700nm (roughly 645 nm in Fig. 15), the first spectral peak exhibiting a spectral width of at least 50nm (roughly 70 nm fwhm), and a second spectral peak in a wavelength range between 440 and 500nm (roughly 460 nm in Fig. 15), the second spectral peak exhibiting a spectral width of 50nm or less (roughly 25 nm fwhm), wherein intensity of light emission between a 500 and 600nm range of the spectral characteristics is at least partially lower than at least one of: intensity of a highest peak value of the first spectral peak and intensity of a highest peak value of the second spectral peak (third peak at roughly 540 nm less intense than the highest peak value of the second spectral peak in Fig. 15).  
As to claim 8, Omoto teaches the LED light source comprises a semiconductor LED chip configured to produce the second spectral peak (Blue peak from blue LED in ¶ [0067]), and at least one phosphor disposed in proximity to the semiconductor LED chip to produce the first spectral peak by down-converting a part of a radiation power of the semiconductor LED chip (¶ [0069]).  
  As to claims 9 and 10, Omoto teaches the first spectral peak exhibits a bandwidth of at least 50nm at a half height of the highest peak value of the first spectral peak (roughly 70 nm fwhm), and the second spectral peak exhibits a bandwidth of 50nm or less at a half height of the highest peak value of the second spectral peak (roughly 25 nm fwhm).  
As to claims 11 and 12, Omoto teaches the at least one phosphor mixed into a material forming an encapsulant deposited in direct proximity to the semiconductor LED chip (Fig. 3, #18, ¶ [0067]).  

Conclusion
The prior art made of record and not yet relied upon is considered pertinent to applicant's disclosure. The references included on the PTO-892 are relevant because they contain structural elements present in the Applicant’s claims as written but they were not used for a rejection because it would either be redundant or a lesser rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/             Primary Examiner, Art Unit 2875